Citation Nr: 1629072	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 20 percent for service-connected lumbar disc herniation (back disability).

4.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity (left leg radiculopathy).

5.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity (right leg radiculopathy).

6.  Entitlement to a rating in excess of 20 percent for service-connected fibromyalgia, including a rating in excess of 10 percent prior to April 3, 2013.

7.  Entitlement to an effective date prior to June 30, 2010 for the grant of service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Ellen C. Bonner, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from August 1977 to August 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated October 2010 and July 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.   A transcript of this hearing has been associated with the claims file.


The issue of entitlement to service connection for depression separate from posttraumatic stress disorder (PTSD) has been raised by the record in a September 2012 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38°C.F.R. § 19.9(b) (2015). 

The issues of service connection for GERD, increased ratings for a back disability, bilateral leg radiculopathy disabilities, and fibromyalgia, and earlier effective date for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from November 1990 to May 1991.  

2.  The Veteran's chronic fatigue syndrome became manifest to a degree in excess of 10 percent.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.88a, 4.88b (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for chronic fatigue due to an undiagnosed illness, claimed as Gulf War syndrome.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In this case the Veteran's DD 214 shows he served in Southwest Asia from November 1990 to May 1991.  Accordingly the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Therefore, the Veteran's claimed disability of chronic fatigue may be a qualifying chronic disability.

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.

In this case, the Veteran was provided with a VA examination in April 2013.  Although the examiner indicated the Veteran was not diagnosed with chronic fatigue syndrome, review of the examiner's report reflects she found the Veteran met all the criteria for a diagnosis of chronic fatigue syndrome under VA regulations.  Specifically, the examiner indicated the Veteran had a new onset of chronic fatigue in approximately 2000 that resulted in debilitating fatigue severe enough to reduce the Veteran's daily activity level to less than 50 percent of his pre-illness level for six months or longer, and she opined the Veteran did not have any other clinical condition which may have produced these symptoms.  Finally, the examiner indicated the Veteran experienced the following: acute onset of chronic fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, migratory joint paints, neuropsychological symptoms, and sleep disturbance, therefore indicating the Veteran experienced six of the factors listed at 
38 C.F.R. § 4.88a(a)(3).  Accordingly, the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome under VA regulations.

With claims for service connection for a qualifying chronic disability under 38°C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. §°3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In this case, DC 6354 provides ratings for chronic fatigue syndrome based on frequency of symptoms, periods of incapacitation, and restriction of daily activities.  38 C.F.R. § 4.88b.  The August 2013 VA examiner indicated the Veteran's chronic fatigue symptoms were nearly constant and restricted his routine daily activities to approximately 50 to 75 percent of his pre-illness level.  At the very least, this level of impairment is consistent with the criteria for a compensable rating under DC 6354.  Therefore, the Veteran's chronic fatigue syndrome is manifest to a degree in excess of 10 percent.

The evidence reflects the Veteran is a Persian Gulf veteran who developed a qualifying chronic disability of chronic fatigue syndrome manifest to a degree in excess of 10 percent prior to December 31, 2016.  Accordingly, the criteria for service connection under 38 C.F.R. § 3.317 have been met, and service connection for chronic fatigue syndrome is granted. 

Because this constitutes a full grant of all issues sought on appeal, a detailed discussion of VA's various duties to notify and assist is unnecessary as any potential failure of VA in fulfilling these duties is harmless error.
ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's claims for service connection for GERD, increased ratings for his back, bilateral leg disabilities, and fibromyalgia, and earlier effective date for fibromyalgia all require remand for further development.

As a threshold matter, during his May 2016 hearing, the Veteran identified potentially relevant private treatment records, including records from Vanderbilt University Hospital, which have not yet been associated with the claims file.  Such records should be obtained upon remand.  Updated VA treatment records should also be obtained.

Service Connection for GERD

The Veteran and his representative have asserted that his currently diagnosed GERD disorder was caused by the medications he must take for his service-connected disabilities, including PTSD and his back disability.  See e.g. September 2013 written statement.  Although the Veteran was provided with a VA examination regarding his GERD in August 2013, this examiner did not provide an opinion as to whether the Veteran's currently diagnosed disorder may be caused, or aggravated by, medications he is taking for his service-connected disabilities.  Accordingly, remand is required in order to obtain a supplemental VA examiner's opinion.
 
Increased Rating for Back Disability

The Veteran was provided with a VA examination regarding his back in August 2010.  The evidence, including the Veteran's lay testimony, suggests his back disability has increased in severity since that time.  Furthermore, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  Accordingly, this issue must be remanded as the prior VA examination report did not comply with 38 C.F.R. § 4.59 as interpreted by the CAVC.

Increased Ratings for Radiculopathy of the Bilateral Legs

The Veteran was provided with a VA examination regarding radiculopathy of his legs in 2011.  However, during his hearing he testified his radiculopathy of the bilateral legs has increased in severity since that time.  See hearing transcript pg. 22.  Accordingly, remand for a new VA examination to evaluate the current nature of severity of the Veteran's bilateral leg radiculopathy is required.

Earlier Effective Date and Increased Rating for Fibromyalgia

Finally, in a May 2013 rating decision the AOJ granted service connection for fibromyalgia and assigned initial ratings.  In September 2013, the Veteran filed a timely written notice of disagreement regarding the ratings and effective date assigned.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the September 2013 timely notice of disagreement is still pending, and remand is required for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the proper authorization from the Veteran, obtain all potentially relevant private medical records, including the records from Vanderbilt University Hospital, and associate them with the claims file.

2.  Obtain updated VA treatment records, including those from the VA Tennessee Valley Healthcare System since May 2013, and associate them with the claims file.

3.  After obtaining to above-identified medical records, return the Veteran's claims file to the August 2013 VA examiner, if available, or to an equally as qualified medical professional.  Re-examination of the Veteran is not required unless so requested by the examiner.  The examiner is asked to review the Veteran's complete claims file, including the full list of medications prescribed to the Veteran, and asked to answer the following question:  

Is it as likely as not (50 percent or greater) the Veteran's currently diagnosed GERD was caused or aggravated (permanently increased in severity) by the medications he is prescribed for his service-connected disabilities, including: chronic fatigue syndrome, PTSD, back disability, fibromyalgia, radiculopathy of both legs, tinnitus, hearing loss, urinary tract infection, lacerations of the scalp and cheek, and erectile dysfunction.

	A complete rationale should be provided for any opinion expressed.

4.  After obtaining the above-identified medical records, schedule the Veteran with a VA examination to determine the current severity of his service-connected back disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's back and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The examiner is also asked to identify any neurologic impairment attributable to the service-connected back disability.  A complete rationale should be provided for any opinion expressed 

5.  After obtaining the above-identified medical records, schedule the Veteran with a VA examination to determine the current severity of his bilateral service-connected radiculopathy of the legs.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  A complete rationale should be provided for any opinion expressed.

6.  After completing all the foregoing, readjudicate the appeals regarding the Veteran's GERD, back, and bilateral radiculopathy of the legs.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the cause and allow an appropriate opportunity to respond.
7.  Adjudicate the Veteran's appeal regarding increased ratings and an earlier effective date for fibromyalgia and issue a statement of the case.  The RO should also advise him that he must file a substantive appeal within 60 days of the SOC or within one year of notice of the decision, whichever date is later.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


